People v Mason (2014 NY Slip Op 04966)
People v Mason
2014 NY Slip Op 04966
Decided on July 2, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 2, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
RUTH C. BALKIN
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX, JJ.


2011-03890
 (Ind. No. 1446-10)

[*1]The People of the State of New York, respondent,
vShirley Mason, appellant.
Robert C. Mitchell, Riverhead, N.Y. (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Grazia Di Vincenzo of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant, as limited by her motion, from a sentence of the County Court, Suffolk County (Braslow, J.), imposed April 11, 2011, upon her plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of her right to appeal precludes review of her contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255-256).
ENG, P.J., BALKIN, DICKERSON, CHAMBERS and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court